Response to Amendment
The amendment filed 04/29/2021 has been entered.
Claims 1-20 are pending. 
Claims 1-20 are rejected.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 15 recite in part “wherein the determined APDM comprises at least one relationship between at least one model and at least one associated model repository”. It is not clear if at least one model same as APDM recited earlier; this makes the claim indefinite.
Claims 1 and 15 further recite in part “receive an aggregation requirement (AR) from the second device”. It is not clear what is being aggregated; this makes the claim indefinite.
Claims 1 and 15 further recite in part “generate a deployment template (DP) based on the received AR”. It is not clear what template is being generated and what is being deployed; this makes the claim indefinite.
Dependent claims 2-10 and 15-20 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for the same reason stated above.
Claim 11 recite in part “herein the received APDM comprises at least one relationship between at least one model and at least one associated model repository”. It is not clear if at least one model same as APDM recited earlier; this makes the claim indefinite
Claim 11 further recite in part “generate an aggregation requirement (AR) based on the received APDM”. It is not clear what is being aggregated; this makes the claim indefinite.
Dependent claims 12-14 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for the same reason stated above.
Response to Arguments
Applicant’s arguments with respect to claims 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ni et al. (US 2020/0259719), Oohira et al. (US 2019/0050248), and Zhao et al. (US 2017/0134218) disclose relevant System of configured to refer to the hardware accelerator requirements and the hardware accelerator configuration information and selecting, from among the plurality of hardware accelerators, a hardware accelerator to be allocated to the VNF.
Any inquiry concerning this communication from the examiner should be directed to ABDULLAHI AHMED whose telephone number is (571) 270-3652. The examiner can normally be reached on M-F 8:00AM-4:30PM.	
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on (571) 272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/A. A./
Examiner, Art Unit 2472


/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472